CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 1 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 2 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 3 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 4 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 5 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 6 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 7 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 8 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 9 of 10
CASE 0:18-mj-00812-DTS Document 2 Filed 10/12/18 Page 10 of 10
